      Case 1:02-cv-00785-HSO-RHW Document 413 Filed 04/27/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 NORTHROP GRUMMAN SHIP SYSTEMS,
 INC., f/k/a INGALLS SHIPBUILDING, INC.,

        Plaintiff,

 PODHURST ORSECK, P.A.                                   CASE NO: 02-cv-00785-HSO-RHW

        Intervenor Plaintiff

 v.

 THE MINISTRY OF DEFENSE OF THE
 REPUBLIC OF VENEZUELA,

       Defendant.
 _______________________________________

                                    NOTICE OF APPEAL

       Pursuant to Rule 3 of the Federal Rules of Appellate Procedure, Defendant, The Ministry

of Defense of the Republic of Venezuela, hereby appeals the Memorandum Opinion and Order

Granting Plaintiff’s Motion for Recognition and Enforcement [ECF No. 406], as well as the Order

Granting-in-part and Denying-in-part the Parties’ Cross Motions to Compel Arbitration [ECF. No.

227], to the United States Court of Appeals for the Fifth Circuit. Defendant further reserves the

right to appeal the Court’s forthcoming Final Judgment or any other order once it is rendered.



                                                            Respectfully Submitted,

                                                            /s/ Quinn Smith

                                                            GST LLP
                                                            Rodney Quinn Smith
                                                            Fla. Bar No. 59523
                                                            Admitted pro hac vice
                                                            e-mail: quinn.smith@gstllp.com
                                                            1111 Brickell Avenue
     Case 1:02-cv-00785-HSO-RHW Document 413 Filed 04/27/20 Page 2 of 4



                                                              Suite 2715
                                                              Miami, Florida 33131
                                                              (T) (305) 856-7723
                                                              (F) (786) 856-7724




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF filing system. I also certify that the foregoing document

is being served this date on all counsel of record or pro se parties on the Service List below in the

manner specified, either via transmission of Notices of Electronic Filing generated by the CM/ECF

system or in some other authorized manner for those counsel or parties who are not authorized to

receive electronically Notices of Electronic Filing.


                                                                By: s/ Rodney Quinn Smith
                                                                Rodney Quinn Smith
                                                                Fla. Bar No. 59523
                                                                Admitted pro hac vice


                                      SERVICE LIST


Joseph F. Coyne - PHV, Jr.                             Richard P. Salloum
Sheppard, Mullin, Richter & Hampton                    Franke & Salloum, PLLC
333 South Hope St., 48th Floor                         P. O. Drawer 460
Los Angeles, CA 90071                                  10071 Lorraine Road (39503)
Email: jcoyne@sheppardmullin.com                       Gulfport, MS 39502
                                                       228/868-7070
Kenneth A. O'Brien - PHV, Jr.                          Fax: 22868-7090
Sheppard, Mullin, Richter & Hampton                    Email: rps@frslaw.com
333 South Hope St., 43rd Floor                         Alexander Yanos - PHV
Los Angeles, CA 90071                                  Alston & Bird, LLP - New York
213-617-5402                                           90 Park Avenue
Fax: 213-443-2805                                      New York, NY 10016
Email: kaobrien@smrh.com                               212-210-9400
                                                       Email: alex.yanos@alston.com
     Case 1:02-cv-00785-HSO-RHW Document 413 Filed 04/27/20 Page 3 of 4




Carlos Ramos-Mrosovsky - PHV
Alston & Bird, LLP - New York
90 Park Avenue
New York, NY 10016
212-210-9400
Email: carlos.ramos-                    Traci M. Castille
mrosovsky@alston.com                    Franke & Salloum, PLLC
                                        P. O. Drawer 460
J. Thomas Hamrick, Jr.                  10071 Lorraine Road (39503)
Huntington Ingalls Industries, INC.     Gulfport, MS 39502
5100 River Road                         228/868-7070
Avondale, LA 70094                      Fax: 228/868-7090
504/654-5720                            Email: tmc@frslaw.com
Fax: 504/654-5432
Email: tom.hamrick@hii-co.com           George S. Shaddock
Rajat Rana - PHV                        George S. Shaddock, Attorney
Alston & Bird, LLP - New York           P. O. Box 80
90 Park Avenue                          Pascagoula, MS 39567-0080
New York, NY 10016                      228/627-3089
212-210-9400                            Email: ctaylor.lawfirm@gmail.com
Email: rajat.rana@alston.com
Case 1:02-cv-00785-HSO-RHW Document 413 Filed 04/27/20 Page 4 of 4




                                1
